Citation Nr: 1219517	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the right knee with degenerative changes, rated 10 percent disabling from May 17, 2005, to April 1, 2008; and 30 percent disabling from June 1, 2009.

2.  Entitlement to an increased rating for chondromalacia of the left knee, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which continued 10 percent disability ratings for the Veteran's right and left knee disabilities.

This matter was remanded by the Board in October 2010.

In a Supplemental Statement of the Case dated in November 2011, the Appeals Management Center (AMC) determined that the Veteran's right knee disability warranted a 100 percent disability rating following knee replacement surgery, effective from April 2, 2008, to May 31, 2009.  The AMC also assigned an increased disability rating of 30 percent for the right knee disability, effective June 1, 2009.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The paperless claims file includes VA outpatient treatment records dated from August 2006 to November 2011 which are not included in the Veteran's paper claims file.  However, these documents were reviewed by the RO in November 2011 as indicated in the Supplemental Statement of the Case bearing that date.  The remaining records in the paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of an increased disability rating for the service-connected chondromalacia of the left knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 17, 2005, to April 1, 2008, chondromalacia of the right knee with degenerative changes was manifested by flexion to 110 degrees with pain and extension to zero degrees with pain. 

2.  The right knee disability has also been manifested throughout the appeal by slight instability.  

3.  From June 1, 2009, the Veteran's right knee disability has been manifested by pain that is not severe, no weakness, and noncompensable limitation of flexion.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee with degenerative changes, from May 17, 2005, to April 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5260, 5261 (2011). 

2.  The criteria for a separate 10 percent disability rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a disability rating in excess of 30 percent for chondromalacia of the right knee with degenerative changes from June 1, 2009, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261, 5055 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in June 2005 and October 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The United States Court of Appeals for Veterans Claims (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision. 

The June 2005 and October 2010 letters told the Veteran that evidence of worsening was needed to substantiate the claims for increase; that evidence of the impact of the disabilities on employment could substantiate entitlement to a higher disability rating; and that VA used a schedule for rating disabilities and informed him of where the schedule was published; thereby informing him that ratings were assigned on the basis of diagnostic codes.  The letters also listed examples of the evidence that could substantiate the claims. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Right Knee Disability from May 17, 2005, to April 1, 2008

Service connection for a right knee disability was granted by rating action in March 1971.  In September 2000, the RO awarded a 10 percent disability rating for the service-connected right knee disability, effective December 18, 1999.

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Following the issuance of the September 2000 rating decision, there is no evidence received within one year which relates to the service-connected right knee disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the August 2005 rating action is the proper rating decision on appeal.

A VA examination report dated in June 2005 shows that the Veteran reported swelling and pain in the knee.  He indicated that he had been told by a physician that he had degenerative joint disease.  He had been treated with injections into the knee and with physical therapy but no bracing.  He was concerned because he had a valgus deformity in the right knee.  He described pain, especially with prolonged walking.  His job currently required him to do quite a bit of walking and climbing of stairs, both of which would aggravate his knee.  He would have morning stiffness and some intermittent swelling, made worse with use.

He indicated that he currently worked and would have to walk between several buildings and climb several flights of stairs.  His knees would bother him with this activity.  Likewise, he had pain with prolonged walking or other activities of daily living.  He refrained from recreational activity.

Physical examination revealed a valgus deformity of the right knee.  There was crepitus, but no effusion was noted.  Range of motion of the right knee was extension to zero degrees and flexion to 90 degrees without pain.  The right knee would flex further to 110 degrees with pain.  

X-rays of the right knee revealed moderately severe degenerative joint disease with lateral joint space narrowing causing valgus deformity, more pronounced than in 2003.  There was also moderately severe spurring on the right patellofemoral compartment.  The impression was chondromalacia patellae and degenerative joint disease.  The examiner noted that there was no change in the range of motion secondary to repetitive use.

VA outpatient treatment record dated from March 2004 to August 2006 show intermittent reports of increased right knee pain.  In September 2005 he reported persistent pain in the right knee and was said to have chrondromalacia patella.  In November 2006, he reported increased pain in the right knee.  A history of degenerative joint disease of the right knee was noted, but it was indicated that the most recent X-rays taken about a year earlier had not demonstrated that the degenerative joint disease was severe enough for knee replacement.  It was also noted that he had been issued a brace.

In January 2007, the Veteran reported continued severe pain, described as a nine on a scale of 10, along with swelling extending to the calf.  A history of degenerative joint disease of the right knee was noted, but it was indicated that the most recent X-rays taken about a year earlier had not demonstrated that the degenerative joint disease was severe enough for knee replacement.  It was also noted that he had been issued a brace.

The report of a magnetic resonance imaging (MRI) study of the right knee from the Columbia Medical Group, dated in August 2007, shows that the Veteran had severe osteoarthritic changes involving the medial and lateral compartments of the knee.   There was loss of articular hyaline cartilage over the lateral compartment of the knee.  There was also lateral meniscal tear and moderate sized joint effusion.

A record from R. M. D., M.D., dated in September 2007, shows that the Veteran was being treated for increasing right knee pain.  It was noted that the knee was angulated to the right.  Dr. D. indicated that the Veteran would need a knee replacement.

A private medical record from Dr. D., dated in October 2007, shows that the Veteran continued to be treated for right knee pain.  He had an antalgic gait favoring to his right knee due to genu valgus and crepitation.  The impression was right knee degenerative arthritis.  Dr. D. also indicated that the Veteran would need knee replacement.

Inpatient treatment records from the Palmetto Baptist Medical Center dated in April 2008 show that the Veteran underwent a right total knee replacement because of degenerative arthritis in the right knee.  He was discharged to home approximately two weeks later with instructions for physical therapy.

From May 17, 2005, to April 1, 2008, the Veteran's right knee disability was rated 10 percent disabling under Diagnostic Code 5014-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the disability rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5014 pertains to osteomalacia.  Diagnostic Code 5010 pertains to arthritis due to trauma.  Disabilities rated under these diagnostic code provisions are rated on limitation of motion of the affected parts, as arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5014 (2011).

Degenerative arthritis is rated under Diagnostic Code 5003 which mandates that the disability be rated upon the limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  If the disability is noncompensable under the appropriate diagnostic code provision for the joint involved, a 10 percent disability rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent disability rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  Id.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59 (2011). 

Limitation of motion of the knee is rated under Diagnostic Codes 5260 for flexion and 5261 for extension.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating, and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent disability rating and extension limited to 15 degrees warrants a 20 percent disability rating. Extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Standard motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

The Veteran's right knee disability may also be rated pursuant to the criteria set forth in Diagnostic Code 5257.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71(a) Diagnostic Code 5257.

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Based on the evidence cited above, the Board finds that an increased disability rating due to limitation of motion for the right knee was not warranted from May 17, 2005, to April 1, 2008.  The June 2005 VA examination report demonstrated nearly full range of motion, with extension to zero degrees and extension to 90 degrees.  

This range of motion was achieved without pain, and did not diminish on repetition.  The Veteran also did not report any specific flare-ups other than pain after prolonged walking and stair climbing.  Hence, there is no basis to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202. 

This range of motion does not warrant a disability rating higher than the current 10 percent disability rating assigned.  See supra 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  There were no other range of motion findings of record during the stated period and, as discussed below, subsequent range of motion studies did not show entitlement to increased ratings based on limitation of motion.

VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  Here, however, the Veteran does not meet the criteria for a 10 percent disability rating for limitation of flexion or extension; thus, separate disability ratings are not for application. 

The Board has considered the Veteran's right knee disability under other potentially applicable diagnostic codes for a higher rating.  A 30 percent disability rating is assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there is no indication that the Veteran had ankylosis of the right knee; he displayed an ability to flex and extend as noted above.  Therefore, a higher disability rating under Diagnostic Code 5256 is not warranted.

Recurrent subluxation or lateral instability of the knee, is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this regard, in June 2005, the Veteran was said to have a valgus deformity of the right knee.  In January 2007, he reported that he had been issued a brace.  In August and September 2007, right knee replacement surgery was recommended.  As will be discussed below, in November 2010, he was found to have minimal valgus laxity.  

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5010.  Affording the Veteran all reasonable doubt, the foregoing evidence demonstrating the use of a brace and slight laxity suggest that the right knee disability was characteristic of a slight instability of the knee for which a separate 10 percent disability rating may be assigned from May 17, 2005, to April 1, 2008, under Diagnostic Code 5257.  

While there are limited findings of record during the stated period, the fact that the Veteran was wearing a brace and that he continued to have slight laxity even after the knee replacement surgery suggests that his right knee disability was manifested by slight recurrent lateral instability rendering it slightly impaired.  The overall evidence during the stated period does not demonstrate a moderate or severe subluxation or lateral instability so as to warrant an even higher disability rating than 10 percent.  His overall laxity was described as slight, he never complained of instability and there were no other findings of instability.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because while there is a history of meniscus tear, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

The Board further finds that, there is not additional distinct periods of time during which the Veteran's right knee warranted a disability rating higher than that assigned as a result of this decision.  Accordingly, he is not entitled to receive any additional staged rating.  See Hart, supra. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

The preponderance of the evidence is against the claim of a disability rating higher than 10 percent for each knee under Diagnostic Codes 5014-5010, however, separate 20 percent disability rating is warranted for the right knee under Diagnostic Code 5257.

Right Knee Disability from June 1, 2009

Diagnostic Code 5055 provides the rating criteria for a knee replacement with a prosthesis.  Under this diagnostic code, for one year following the prosthetic replacement of a knee joint, a 100 percent disability rating is assigned.  Thereafter, a 60 percent disability rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

A VA examination report dated in November 2010 shows that the Veteran provided a history of knee pain consistent with that as set forth above.  He described constant pain of a five on a scale of 10, aggravated by walking and kneeling.  He had no locking of the knee.  He had instability in the knee to the extent that he had fallen several times recently.  He also had swelling in the knee.  He indicated that he had retired from his job as a waste water operator in 2006 due to his knee problems.  In daily living he had difficulty climbing stairs and could no longer do yard work.  He had no discrete flare ups.

Physical examination revealed pain free range of motion of the right knee from zero degrees of full extension to 120 degrees of flexion.  Range of motion was not additionally limited due to pain or fatigue following repetitive motion.  The right knee demonstrated no anterior ligamentous laxity on Lachman's or drawer testing. There was minimal valgus laxity, and varus stressing was normal.  There was no tenderness to palpation or crepitus of the right knee.  McMurray's test is negative on the right.  The diagnosis was chondromalacia of the knee.

For the period from June 1, 2009, the clinical evidence of record does not show that the Veteran has chronic residuals of right knee arthroplasty consisting of severe painful motion or weakness in the affected extremity, as would be required for the 60 percent rating under Diagnostic Code 5055.  

The November 2011 VA examination report shows that the Veteran had full range of motion without pain.  The Veteran reported that he had pain aside from motion, but it was not severe, inasmuch as he rated it 5 or 6 out of 10.  There was no diminution of motion on repetitive motion, which suggests that there was no showing of weakness.  Therefore, a disability rating greater than 30 percent under Diagnostic Codes 5055 is not warranted.  

Diagnostic Code 5055 refers to chronic residuals consisting of painful motion or weakness.  While that criteria does necessarily encompass any other description of disability resulting from painful motion and weakness, reasonably including fatigue and any incoordination due to weakness or pain, it does not encompass instability, a manifestation that could exist without pain or weakness.  Therefore, a rating under Diagnostic Code 5055 does not preclude a separate additional rating under Diagnostic Code 5257 for instability.  See Thomas v. Nicholson, No. 04-554 (Vet. App. January 27, 2006).  While such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  While the November 2010 VA examination report showed no anterior ligamentous laxity on Lachman's or drawer testing, there was minimal valgus laxity.  Thus, a separate 10 percent disability rating, for slight instability of the right knee under Diagnostic Code 5257 is for application.

Other factors to consider are the degree of limitation of motion of the Veteran's right knee on flare-ups or with repetitive use.  However, there is no objective evidence of record of additional functional impairment based on repetitive motion.  The Veteran did not have pain on motion during the 2010 VA examination and it was reported that he did not have flare-ups.  

He was shown to have normal extension and noncompensable flexion; hence, a higher rating would not be warranted if the knee disability was rated in the alternative on the basis of the diagnostic codes pertaining to limitation of motion.

The November 2010 VA examiner concluded that range of motion was not additionally limited due to pain or fatigue following repetitive motion.  As such, an increased disability rating pursuant to 38 C.F.R. §§ 4.40, 4.45, or 4.59 is not warranted.  

The currently assigned 30 percent disability rating adequately compensates the Veteran for the degree of impairment shown by the right knee disability from June 1, 2009.  These residuals do not more nearly approximate the criteria for the next higher disability rating for the aforestated reasons.  Consequently, the Veteran's right knee disability is not more closely approximated by the criteria for a rating higher than the already assigned 30 percent rating over the course of the stated period.  Additionally, the minimal laxity shown on examination warrants a separate 10 percent disability rating, for slight instability of the right knee under Diagnostic Code 5257.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating greater than 30 percent for the Veteran's service-connected history of chondromalacia of the right knee with degenerative changes, from June 1, 2009, under Diagnostic Code 5055, but is in favor of a separate 10 percent disability rating under for minimal laxity under Diagnostic Code 5257.

Extra-schedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The Veteran's disability is manifested by limitation of motion, pain, and instability; which are symptoms specifically contemplated by the rating schedule.  There have not been manifestations that are outside of those contemplated by the rating criteria.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 



ORDER

A disability rating greater than 10 percent for service-connected chondromalacia of the right knee with degenerative changes, from May 17, 2005, to April 1, 2008, is denied.

A separate 10 percent disability rating for instability of the right knee is granted. 

A disability rating greater than 30 percent for service-connected chondromalacia of the right knee with degenerative changes, from June 1, 2009, is denied.


REMAND

As to the issue of an increased rating for the service-connected left knee disability, during the most recent November 2010 VA examination there was full range of motion and no laxity in the left knee.  However, subsequent VA hospital treatment records dated in April 2011 and June 2011 show that the Veteran's left knee had given out on him resulting in a fall requiring emergency room treatment on each occasion.  As it appears that the Veteran's left knee disability had increased in severity since his most recent VA examination, VA is required to afford him a contemporaneous VA examination to assess the current severity of his left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board must remand this claim.

In 2007 he underwent right total knee replacement with good response. He retired from his job as a waste water operator in 2006 due to his knee problems. In daily living he has difficulty climbing the stairs which lead to the front of his house. He can no longer do yard work. He has no discrete flare ups. He wears a left knee brace.

In November 2010, the Veteran reported that he could no longer work and had retired from his job because of his knee disabilities.  A claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice, 22 Vet. App. at 447.

In adjudicating claims for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no such opinion currently of record; hence an examination and opinion are required. 

The Veteran does not currently meet the percentage requirements for TDIU as outlined in 38 C.F.R. § 4.16(a).  VA policy is; however, to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b) (2011).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Id.

In a Written Brief Presentation dated in July 2010, the Veteran's representative raised the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); but is inextricably intertwined with question of entitlement to TDIU, and must be adjudicated prior to determining whether the Veteran is entitled to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the application to reopen the claim for service connection for hearing loss.  This issue should not be certified to the Board unless an appeal is perfected.

2.  Provide the Veteran with VCAA notice regarding entitlement to TDIU, and ask him to complete a formal application for that benefit, reporting his education and occupational experience.

3.  Schedule the Veteran for a VA examination to ascertain the present severity of his service-connected left knee disability.  

The relevant evidence in the claims file and Virtual VA should be made available to, and reviewed by, the examiner.  

The examiner should conduct range of motion studies of the left knee.  

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; incoordination; or flare-ups.  These determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  

The examiner must specify whether the Veteran has any instability or subluxation in the left knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

3.  Schedule the Veteran for a VA examination to ascertain whether his service-connected disabilities together prevent him from securing substantially gainful employment.  

The relevant evidence in the claims file and Virtual VA should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected right and left knee disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him. 

The examiner should also comment as to whether the opinion would be different if hearing loss was considered a service connected disability or not.

The examiner must provide reasons for the opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  If the Veteran's combined service connected disability rating does not meet the requirements of 38 C.F.R. § 4.16(a), the claim for TDIU should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  The AOJ should Review the record and ensure that the foregoing development actions have been completed in full.  If further action is required, it should be undertaken.

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with due process considerations.  No inference shall be drawn as to the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


